Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 11-18 are allowed.
Claims 5 and 10 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-4 and 6-9 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of Grant (US 10,887,045 B2, hereinafter Grant ‘045).

Regarding Claims 1-4 and 6-9, the claims are not patentably distinct with Grant ‘045. See the following comparison table. 
Table 1 Non-Statutory Double Patenting
Instant Application 17,110,163
Parent Patent 10,887,045
1, A method of configuring, in a network node of a wireless communication network, a reference signal resource used to perform channel-state information, CSI, measurements by one or more wireless devices in the wireless communication network, the method comprising: 

aggregating a CSI-RS resource in a frequency domain, 

wherein the aggregated CSI-RS resource has an associated port density characteristic that defines a number of resource elements per port per resource block; and 

signaling an indication of the aggregated CSI-RS resource and an indication of the associated port 

wherein the indication of the aggregated CSI-RS resource includes a bitmap.


aggregating a reference signal resource in a frequency domain; and 

wherein the aggregated reference signal resource has an associated port density characteristic based on a number of ports 





wherein the port density characteristic is based at least partially on a beam management control parameter.

See also for CSI-RS:

10. The method of claim 9, wherein the first and second density characteristics are based on a number of ports in a radio access node from which the respective first and second aggregated CSI-RS resources are to be transmitted.


1, ……….
wherein the port density characteristic is based at least partially on a beam management control parameter.

3, The method of claim 1, further comprising transmitting a CSI-RS to at least one of the wireless devices, using the aggregated CSI-RS resource with the associated port density characteristic.
3, The method of claim 1, further comprising transmitting a reference signal to each of the wireless devices, using the aggregated reference signal resource with the port density characteristic
4, The method of claim 1, wherein the CSI-RS resource is further aggregated in a time domain.
4. The method of claim 1, wherein the reference signal resource is further aggregated in a time domain.
Claims 6-9 are rejected based on the same rationales of Claims 1-4.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473